Citation Nr: 1717956	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  12-21 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1978 to April 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDING OF FACT

There is no credible supporting evidence that the Veteran's claimed in-service stressors actually occurred.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by letters dated June 2010, May 2011, July 2012, and February 2015.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment and personnel records, VA treatment records, identified private treatment records, and Social Security Administration records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded an adequate May 2016 VA examination wherein the examiner took into account the Veteran's statements and treatment records.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

Legal Criteria

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a nexus between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

With regard to medical evidence of a diagnosis, the pertinent VA regulation was recently amended, effective August 4, 2014, to state that a diagnosis of a mental disorder must conform to the DSM-5; previously, the regulation required a mental disorder diagnosis to conform with the DSM-IV.  See 38 C.F.R. § 4.125(a) (2016); see also 79 Fed. Reg. 45093, 45094 (Aug. 4, 2014).  However, the applicability date of the final rulemaking states that the Secretary did not intend for the provisions of the final rule to apply to claims that were pending before the Board, the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit prior to August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14308 (Mar. 19, 2015).  The Veteran's claim was first certified for appeal to the Board in July 2013; therefore, any diagnosis of PTSD must conform to DSM-IV criteria.

Procedural History

In December 2014, the Board reopened the issue of entitlement to service connection for PTSD and remanded it for additional development.  The Board directed the RO to obtain any outstanding service treatment and personnel records, request additional information from the Veteran regarding his three claimed stressors, undertake efforts to attempt to verify the claimed stressors, provide the Veteran with a VA examination, and readjudicate the claim in a Supplemental Statement of the Case.  The Veteran's outstanding service treatment and personnel records were obtained and associated with the evidence before the Board in February 2015.  In February 2015, a letter was sent to the Veteran requesting that he provide additional details regarding his claimed stressors; he did not respond to that letter and it was not returned as undeliverable.  In March 2016, the RO contacted the Joint Services Records Research Center (JSRRC) in an attempt to verify the Vetean's claimed stressors and was unable to do so due to insufficient information.  The Veteran was then afforded an adequate May 2016 VA PTSD examination and his claim was readjudicated in a July 2016 Supplemental Statement of the Case.  Based on the foregoing, the Board finds that there has been substantial compliance with its December 2014 remand directives and that it may fairly proceed with adjudication of the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claim.

Initially, the Board recognizes that in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) the Court of Appeals for Veterans Claims (Court) held that service connection for psychiatric disorders, to include PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  In this regard, the Board notes that in a final July 1998 rating decision, the RO denied entitlement to service connection for bipolar disorder and alcohol dementia.  In June 2003, the RO denied service connection for mental illness and that decision became final.  In January 2013, the RO confirmed and continued the denials of service connection for mental illness, bipolar disorder, and substance abuse because no new and material evidence was received to reopen the claims.  Therefore, the issue before the Board is limited to entitlement to service connection for PTSD.

The Veteran identified three in-service stressors, which he claims led to his PTSD.  He indicated that after boot camp he witnessed a fellow soldier accidentally killed while he was performing his duties at a military shooting range in California.  He also stated that while stationed in Okinawa, a fellow soldier committed suicide by hanging and he saw the body.  In addition, he reported being stationed in an area close to the border of North Korea where his base camp was subject to weapons fire from North Korean soldiers from a distance.

As discussed previously, the Veteran failed to respond to VA's February 2015 letter requesting additional information regarding his claimed stressors, and in March 2016, the RO contacted the JSRRC and determined there was insufficient information to verify the Veteran's claimed stressors.  Significantly, even prior to the Board's December 2014 remand, the RO attempted to elicit additional information from the Veteran in order to verify his first two claimed stressors of seeing the body of a fellow soldier who committed suicide by hanging and seeing a fellow soldier accidentally killed at the rifle range.  In July 2012, the RO sent the Veteran a letter requesting more specific, verifiable details of these claimed stressors.  The Veteran did not respond to that letter it was not returned as undeliverable.  In an August 2012 VA Memorandum, the RO determined there was insufficient evidence to attempt to verify his claimed.  The Board notes that VA's duty to assist is not a one way street; if the Veteran wishes help he cannot passively wait for it in circumstances where his own actions are essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Notably, the first time the Veteran made mention of being subject to enemy fire was at his June 2014 hearing before the Board.  At his May 2016 VA examination, he did not identify any stressor of being in a situation where he would have fear of hostile military or terrorist activity, including being in North Korea and being fired at from afar by the enemy.  In March 2016, the RO verified with the JSRRC that the Veteran did not have any combat service.  Moreover, a July 1979 chronology of the Veteran's command for March 1979 to June 1979, during the time they were stationed in Okinawa, Japan, does not reflect that they were subject to enemy fire.  Additional service personnel records do not contain any evidence that the Veteran served in combat.  Significantly, in a February 2012 letter from the Veteran to VA, he explicitly denied combat service.  

One of the elements for service connection for PTSD is confirmation of a "verified stressor," and in the present case, none of the Veteran's various alleged stressors have been confirmed.  In that regard, the Veteran failed to provide VA with sufficient information in order to attempt to verify his stressors.  Moreover, the Veteran's statements of record regarding his claimed in-service stressors have been vague, inconsistent, and contradictory throughout the appeal period and the Board finds he is not a credible historian.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that in weighing credibility VA may consider, among other things, inconsistent statements and internal inconsistencies).  Contrary to some of the Veteran's statements in the record, the competent evidence of record demonstrates that he was not involved in combat during service; therefore, there must be credible supporting evidence in the record to corroborate his alleged stressors in service.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  Service department records must support, and not contradict, a Veteran's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App., 283 (1994).

The May 2016 VA examiner found the Veteran did not meet the criteria for a diagnosis of PTSD, and provided a thorough and well-reasoned opinion for why the Veteran's previous diagnoses of PTSD in the record was inaccurate.  Although the examiner based this finding that the Veteran did not meet the full criteria for PTSD on the DSM-5 criteria, rather than the DSM-IV criteria, the Board finds this error is harmless.  Even assuming the Veteran did have an actual diagnosis of PTSD based on the DSM-IV criteria, a verified stressor is still absent, and his claim would still fail.  See 38 C.F.R. § 4.125(a).

Based on the foregoing, the Board finds that service connection for PTSD is not warranted.  The Board has considered the doctrine of reasonable doubt; however, as the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

ORDER


Service connection for PTSD is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


